IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA

Vv. : CRIM. NO. CCB-18-0514

JOHN DWIGGINS :
.. 0000000...

STATUS REPORT AND REQUEST THAT DEFENDANT’S SENTENCING
MEMORANDUM BE DUE BY TUESDAY, JANUARY 28, 2020, ONE WEEK BEFORE
SENTENCING
Nathans & Biddle LLP, by Robert W. Biddle, Esquire, counsel to the Defendant, JOHN

DWIGGINS, respectfully requests that the Court allow undersigned counsel to file the
Defendant’s sentencing memorandum no later than January 28, 2020. Mr. Dwiggins’ sentencing
has been postponed more than once and is now scheduled for February 4, 2020, at 9.15AM.
There is currently no firm schedule for the filing of the Defendant’s sentencing memorandum.
See ECF #27, filed on February 6, 2019. Typically, that memorandum would be due two weeks
before sentencing, id., which now would be January 21, 2020. Counsel anticipates being able to
make a more complete presentation regarding sentencing issues by January 28 rather than earlier

and therefore requests that this Court authorize the filing of the sentencing memorandum by

January 28.
Respectfully submitted,

/s/

 

Robert W. Biddle, Esq.

Nathans & Biddle LLP

120 East Baltimore Street, Suite 1800
Baltimore, Maryland 21202
410-783-0272

Dated: January 13, 2020

CERTIFICATE OF SERVICE
It is stated on this 13th day of January, 2020, this notice was served by efiling on counsel

of record.

/s/

 

Robert W. Biddle
